Citation Nr: 0844100	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1976, in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his December 2006 substantive appeal, submitted via VA 
Form 9 and received in January 2007, the veteran checked the 
box indicating that he did not desire a Board hearing.  In a 
November 2007 Form 9, he checked the box indicating that he 
wanted to attend a Board hearing at the RO.  He was scheduled 
to testify before a Veterans Law Judge (VLJ) at a Travel 
Board hearing in February 2008.  However, on the date of the 
scheduled hearing, when the VLJ was present at the hearing 
site in Las Vegas, the veteran did not appear, and his 
hearing request was noted as withdrawn/cancelled.  

In May 2008, after his case had been certified to the Board 
by the RO, the veteran submitted an additional VA Form 9, 
indicating that he wanted a Board hearing.  However, the 
veteran has not submitted a statement providing good cause as 
to why he did not attend the February 2008 hearing and why a 
new hearing should be scheduled.  Rule of Practice 704, at 
38 C.F.R. § 20.704, requires that an appellant who wishes to 
reschedule a hearing must do so at least two weeks prior to 
the scheduled date for the hearing, or, if the hearing date 
has passed, must file a motion for a new hearing within 15 
days of the originally scheduled hearing date, and must 
explain why a timely request to reschedule was not submitted.  
The veteran in this case did neither, and has not shown good 
cause as to why a new hearing should be scheduled.  The Board 
finds that all due process has been satisfied with respect to 
the veteran's right to a hearing, and a new hearing is not 
warranted.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hepatitis C which is due to any incident or event in 
naval service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD 
which is related to his naval service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2005 and February 2006 
which fully addressed all required notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  The RO has 
obtained the veteran's private medical records, dated from 
January 2004 to April 2006, as well as his records from the 
Social Security Administration (SSA), which include records 
from SSA, VA, and private health care providers.  The veteran 
was also afforded VA examinations in February and March 2006.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303(a), 3.304 (2008).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed hepatitis C and PTSD are not diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Hepatitis C

The veteran has asserted that service connection is warranted 
because he believes he contracted hepatitis C when he was 
inoculated with a jetgun device during boot camp.  The 
veteran has asserted that he does not have other possible 
risk factors for hepatitis C, including tattoos, piercings, 
or a history of blood transfusions.  

The veteran's service treatment records are negative for any 
complaints, treatment, or findings indicative of hepatitis C 
or any other liver disorder.  In fact, at the veteran's 
entrance and separation examinations, in October 1974 and 
February 1976, respectively, the veteran's abdominal viscera 
were normal on clinical evaluation, and he denied having 
hepatitis or liver trouble.  

The post-service medical evidence of record reflects that the 
veteran was initially diagnosed with hepatitis C in 1998, 
while he was incarcerated.  See February 2006 VA examination 
report.  The VA examiner reported that the veteran claimed he 
had probably contracted hepatitis during his Navy experience, 
although that fact was not documented, but was merely his 
opinion.  While medical records from the veteran's 
incarceration are not included in the claims file, the record 
shows that he was started on interferon treatment in June 
2005 for the hepatitis.  The veteran began complaining of 
depression and anxiety, which was attributed to the 
interferon treatment, and his interferon therapy was 
suspended for three weeks.  He restarted interferon treatment 
in September 2005, and had a good response.  See private 
medical records dated January 2004 to August 2006; see also 
February 2006 VA examination report.  

In support of his claim, the veteran points to a statement 
submitted by J.G., A.P.N. (Advanced Practical Nurse), in 
October 2005.  In her statement, J.G. stated that the veteran 
most likely contracted the hepatitis C virus due to "the 
Military Medical and dental practices at the time of 
service" (without elaborating upon what that meant).  In 
making this determination, J.G. noted that the veteran did 
not have any other risk factors for hepatitis C, such as 
tattoos, piercings, or using intravenous drugs or intranasal 
cocaine.  She did not mention the veteran's history of 
incarceration.  She also noted that the 30-year progression 
of the disease is accurate with the time line for presenting 
symptoms (without noting that the veteran was 22 years out of 
service when the hepatitis C diagnosis was made).  She 
concluded by opining that it is likely or more probable than 
not that the veteran's hepatitis C is linked to service.  

The Board finds that the October 2005 statement from J.G. is 
competent medical evidence.  However, the Board finds the 
statement to be of lessened probative value because J.G. did 
not provide sufficient rationale in support of her conclusion 
that the veteran's hepatitis C was incurred during military 
service.  In this regard, the Board notes that, while J.G. 
related the veteran's hepatitis C to the military medical and 
dental practices used while the veteran was on active duty, 
J.G. did not specify the medical and dental practices to 
which she referred, or provide an explanation as to why it is 
likely that such practices led to the development of 
hepatitis C in this veteran.  Further, J.G. did not provide 
an explanation as to her statement regarding the 30-year 
progression of hepatitis C, particularly in light of the lack 
of evidence showing treatment or findings indicative of 
hepatitis C in service and the fact that the veteran was 
diagnosed with hepatitis C in 1998, approximately 10 years 
ago.  In this context, J.G. did not identify the medical 
evidence she reviewed prior to rendering her opinion, 
including any medical evidence which shows the veteran was 
diagnosed, or otherwise shown to have, hepatitis C during 
service or at any other time before 1998.  Therefore, the 
Board ascribes reduced probative value to the October 2005 
statement from J.G.  

The Board notes there is no other medical evidence or opinion 
of record which suggests that the veteran's hepatitis C is 
related to his Navy service.  In fact, there is evidence of 
record which suggests that the source of the veteran's 
hepatitis C is uncertain, and that his hepatitis C is related 
to other risk factors, including having had more than one 
sexual partner.  See February 2006 VA examination report.  
Nevertheless, the veteran was asked to provide medical 
evidence in support of his claim, and there is no competent 
and probative medical evidence of record which relates his 
hepatitis C to military service. 

The Board does not doubt that the veteran sincerely believes 
his hepatitis C is related to his military service; however, 
the determination as to causation and nexus in this case 
requires a professional medical opinion, and there is no 
indication that the veteran has the requisite knowledge of 
medical principles which would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the lack of competent and probative medical 
evidence relating the veteran's hepatitis C to military 
service, the veteran has not identified any medical or lay 
evidence which shows he was diagnosed or treated for 
hepatitis C or any other liver disorder between the time he 
was separated from service in 1976 and when he is first shown 
to have a diagnosis of hepatitis C in 1998.  This gap of many 
years militates against a finding that the veteran suffered a 
chronic liver or hepatitis disorder during service, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom Maxson 
v. Gober , 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In sum, the Board finds there is no medical evidence of 
hepatitis C during service or 20 years thereafter; nor is 
there any competent and probative medical evidence of record 
which relates the veteran's hepatitis C to his military 
service.  Therefore, the Board finds the preponderance of the 
evidence is against the veteran's claim of service connection 
for hepatitis C.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

B.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).



The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that he was exposed to many 
stressful events during active service, and he has submitted 
evidence which shows that he served on a ship, the aircraft 
carrier USS Midway, which participated in special operations 
in a combat zone.  

However, review of the claims file reveals that the veteran 
does not have a competent diagnosis of PTSD.  He was afforded 
a VA examination in March 2006, at which the examining 
physician noted the veteran's reported medical and social 
history and reviewed his claims file.  After examining the 
veteran, the examiner made diagnoses of an adjustment 
disorder and a dependent personality disorder.  The 
evidentiary record shows the veteran has also been variously 
diagnosed with a depressive disorder; an anxiety disorder, 
NOS (not otherwise specified); and a mood disorder, secondary 
to hepatitis C and interferon treatment.  See private medical 
records dated December 2005 and June 2006.  

The Board does note that an October 2006 Mental Health 
Questionnaire contains a diagnosis of PTSD.  However, the 
Board finds this is not a valid diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  In this context, the 
Board notes that, while the physician who completed the 
October 2006 questionnaire noted the veteran had unresolved 
war trauma, the examiner did not identify the specific war 
trauma to which the veteran was exposed which involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and to which the 
veteran's response involved intense fear, helplessness, or 
horror.  In addition, the Board notes that the October 2006 
Questionnaire appears to be based upon a cursory interview of 
the veteran as opposed to a comprehensive examination of 
mental status and history similar to the March 2006 VA 
examination.  As noted, the March 2006 VA examination was 
based upon a thorough review of the claims file, in addition 
to the medical and social history provided by the veteran.  

In evaluating this claim, the Board finds it probative that 
the March 2006 VA examination is supported by other medical 
evidence of record which shows varying diagnoses of 
depressive disorder; anxiety disorder, NOS; and mood 
disorder, secondary to hepatitis C and interferon treatment.  
Therefore, the Board ascribes the most probative weight to 
the March 2006 VA examination, and finds that there is no 
competent diagnosis of PTSD in the record.  

Without a current diagnosis of post-traumatic stress 
disorder, VA need not determine whether the evidence of 
record shows a causal nexus between alleged current PTSD 
symptomatology and any claimed in-service stressor(s), since 
the veteran's claim may only be granted if he has a current 
diagnosis.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can support a grant of 
service connection if there is a relationship to service, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as in 
this case, the overall evidence of record shows no fully-
supported diagnosis of PTSD, that holding is inapplicable.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for PTSD, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for PTSD is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


